DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 09, 2020; April 30, 2020; and April 29, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on April 29, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 9-11, 17-21, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (hereinafter “Siomina”, US 2021/0212153) in view of Hapsari et al. (hereinafter “Hapsari”, US 2020/0260264).
Regarding claim 1, Siomina discloses a method of wireless communication at a user equipment (UE), comprising: 
sending an indication to a network device indicating a delay requirement specifying whether the UE desires to receive the signal within a duration (i.e., UE 110 sends an Attach Request including UE specific DRX value to MME 130); 
receiving, from the network device, a configured discontinuous reception (DRX) cycle value associated with the indication (i.e., MME 130 sends the UE specific DRX value together with the paging to eNB115 as described in paragraph 0009); and 
receiving, from the network device, a paging signal corresponding to the signal associated with the configured DRX cycle value (i.e., MME 130 sends the UE specific DRX value together with the paging to eNB115 as described in paragraph 0009). 
Siomina, however, does not expressly disclose sending an indication to a network device indicating at least one of a capability of receiving a public warning system (PWS) signal or a delay requirement specifying whether the UE desires to receive the PWS signal within a duration.
In a similar endeavor, Hapsari discloses a radio communication system, network device, user device, radio base station, and radio communication method.  Hapsari also discloses:
sending an indication to a network device indicating at least one of a capability of receiving a public warning system (PWS) signal or a delay requirement specifying 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the UE is able to receive the desired information. 
With further regard to claim 9, Hapsari also discloses a UE (i.e., a UE 50 as shown in Fig. 11) includes a processor (i.e., a processor 1001), a transceiver communicatively coupled to the at least one processor (i.e., a communication device 1004 coupled to processor 1001); and a memory communicatively coupled to the at least one processor and the transceiver (i.e., a memory 1002 and storage 1003 coupled to processor 1001 and communication device 1004). 

Regarding claims 2, and 10, Siomina, and Hapsari disclose all limitations recited within claims as described above.  Siomina also discloses determining the at least one of the capability of receiving the PWS signal or the delay requirement based on at least one of: a region in which the UE is located; or knowledge of the UE on whether an event prompting transmission of the PWS signal will occur (i.e., based on Tracking Area as described in paragraphs 0019). 

Regarding claims 3, and 11, Siomina, and Hapsari disclose all limitations recited within claims as described above.  Siomina also discloses wherein: 

sending the indication comprises sending via a non-access stratum (NAS) registration procedure or a capability update procedure (i.e., DRX is negotiated via NAS as described in paragraph 0019). 

Regarding claim 17, Siomina discloses a method of wireless communication at a network device, comprising: 
determining whether the UE desires to receive the signal within a duration (i.e., UE 110 sends an Attach Request including UE specific DRX value to MME 130 as shown in Fig. 1);
configuring a discontinuous reception (DRX) cycle value based on the determination (i.e., MME 130 sends the UE specific DRX value to eNB 115 as described in paragraph 0009); 
sending the configured DRX cycle value to the UE and a radio access network (RAN) (i.e., MME 130 sends the UE specific DRX value together with the paging to eNB115 as described in paragraph 0009); and 
sending, to the UE, a paging signal corresponding to the signal based on the configured DRX cycle value (i.e., MME 130 sends the UE specific DRX value together with the paging to eNB115 as described in paragraph 0009). 
Siomina, however, does not expressly disclose:
determining whether a user equipment (UE) is capable of receiving a public warning system (PWS) signal.

determining whether a user equipment (UE) is capable of receiving a public warning system (PWS) signal (i.e., the UE sends a UE capability to gNB as shown in Figs. 6 and 8, and as described in paragraph 0039).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the UE is able to receive the desired information. 
With further regard to claim 24, Hapsari also discloses a network device (i.e., a gNB 100 or CN 200 as shown in Fig. 11) includes a processor (i.e., a processor 1001), a transceiver communicatively coupled to the at least one processor (i.e., a communication device 1004 coupled to processor 1001); and a memory communicatively coupled to the at least one processor and the transceiver (i.e., a memory 1002 and storage 1003 coupled to processor 1001 and communication device 1004). 

Regarding claims 18, and 25, Siomina, and Hapsari disclose all limitations recited within claims as described above.  Siomina also discloses wherein if the UE is capable of receiving the PWS signal and desires to receive the PWS signal within a duration: 

the sending of the configured DRX cycle value indicates to the UE that the UE is allowed to receive the paging signal based on a minimum one of the first DRX cycle value, a default DRX cycle value, and a RAN configured DRX cycle value (i.e., default DRX value sent by eNB 115 as shown in Fig. 1, and as described in paragraph 0009). 

Regarding claims 19, and 26, Siomina, and Hapsari disclose all limitations recited within claims as described above.  Siomina also discloses wherein if the UE is not capable of receiving the PWS signal or does not desire to receive the PWS signal within a duration: 
the configured DRX cycle value is a second DRX cycle value (i.e., using UE specific DRX sent from MME 130 instead of default DRX as shown in Fig. 1, and as described in paragraph 0009); and 
the sending of the configured DRX cycle value indicates to the UE that the UE: 
is not allowed to receive the paging signal based on a minimum one of the second DRX cycle value, the default DRX cycle value, and the RAN configured DRX cycle value, and is to receive the paging signal based on the second DRX cycle value (i.e., using UE specific DRX sent from MME 130 instead of default DRX as shown in Fig. 1, and as described in paragraph 0009). 

Regarding claims 20, and 27, Siomina, and Hapsari disclose all limitations recited within claims as described above.  Hapsari also discloses wherein: the 

Regarding claims 21, and 28, Siomina, and Hapsari disclose all limitations recited within claims as described above.  Siomina also discloses wherein: 
the indication requests the configured DRX cycle value from the network device (i.e., sending Attach Request including UE specific DRX value as shown in Fig. 1); and 
the indication is received via a non-access stratum (NAS) registration procedure or a capability update procedure (i.e., DRX is negotiated via NAS as described in paragraph 0019). 


Claim 7-8, 15-16, 22-23, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina in view of Hapsari, and further in view of Yi et al. (hereinafter “Yi”, US 2020/0229133).
Regarding claims 7 and 15, Siomina, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein receiving the paging signal comprises: 
selectively waking to receive the paging signal based on the derived paging repetition pattern (Abstract, and paragraph 0109); and 
storing the derived paging repetition pattern in a database (paragraph 0109). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 8 and 16, Siomina, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein the paging signal includes a sequence number or index of the PWS signal corresponding to the paging signal, the method further comprising: 
determining whether to receive the PWS signal based on the sequence number or index included in the paging signal (i.e., using sequence number as described in paragraphs 0097-0099); 
waking to receive the PWS signal if the PWS signal is determined to be received based on the sequence number or index (i.e., monitoring a PO and wake up as described in paragraphs 0097-0099); and 

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Regarding claims 22, and 29, Siomina, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein: 
the determining whether the UE is capable of receiving the PWS signal includes determining that the UE monitors paging according to an established paging duration (i.e., the UE monitors paging channel as described in paragraph 0097); and 
the sending the paging signal includes sending the paging signal to the UE for a paging duration at least as long as the established paging duration (i.e., paging cycle as shown in Fig. 7, and its descriptions). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   
Regarding claims 23, and 30, Siomina, and Hapsari disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Yi discloses a method and user equipment for receiving downlink signals.  Yi also discloses wherein the paging signal includes a sequence number or index of the PWS signal corresponding to the paging signal (paragraphs 0097-0099).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the UE to reduce power consumption.   

Allowable Subject Matter
Claims 4-6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644